UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) March 26, 2015 CITY HOLDING COMPANY (Exact Name of Registrant as Specified in its Charter) Commission File Number: 0-11733 West Virginia 55-0619957 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 25 Gatewater Road, Cross Lanes, WV 25313 (Address of Principal Executive Offices, Including Zip Code) 304-769-1100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) -1- Section 8 – Other Events Item 8.01 – Other Events. On March 26, 2015, City Holding Company (“the Company”) issued a news release, attached as Exhibit 99.1, announcing the declaration of a $0.42 per common share cash dividend for shareholders of record as of April 15, 2015, payable on April 30, 2015.The dividend represents a 5% increase from the $0.40 per share cash dividend paid in the first quarter of 2015.Furnished as Exhibit 99.1 and incorporated herein by reference is the news release issued by the Company announcing its increase in dividends payable to common shareholders. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits News Release issued March 26, 2015 Signatures Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the Undersigned hereunto duly authorized. Dated: March 26, 2015 City Holding Company By: /s/ David L. Bumgarner David L. Bumgarner Chief Financial Officer -2-
